Citation Nr: 0838544	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in September 2008.


FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships; manifestations of total social and industrial 
incapacity are not demonstrated.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for the assignment of an initial, schedular 
rating of 70 percent, but not higher, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.

The Board is aware that the VCAA letter concerned the 
veteran's initial service connection claim, not the claim for 
an increased evaluation.  However, the current appeal arose 
upon the grant of service connection in September 2006.  The 
question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in March 2007.
  
The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the VCAA letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, the veteran was 
fully notified that he was awarded a disability evaluation 
and an effective date for that evaluation in the appealed 
September 2006 rating decision, in which service connection 
for PTSD was granted.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning different ratings assigned during 
different parts of the appeal period where warranted by the 
medical findings.) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

As noted, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation in the now appealed 
September 2006 rating decision.

In a January 2006 treatment record, the veteran reported 
having distressing/recurrent nightmares, flashbacks, 
intrusive memories and feelings of intense sadness, fear and 
restlessness about his time in Vietnam.  He avoided 
situations that reminded him of Vietnam.  He described 
himself as a loner.  He had few friends, didn't like to 
socialize and felt numb and detached emotionally.  He was 
hypervigillant and had disturbed sleep.

On mental examination, the examiner noted that the veteran 
was nervous, fidgety and guarded.  The veteran denied 
homicidal or suicidal ideation.  He denied having 
hallucinations or delusions.  He was diagnosed with PTSD and 
was assigned a Global Assessment of Functioning (GAF) score 
of 50.

In an August 2006 VA examination, the veteran reported such 
PTSD symptoms as recurrent/distressing dreams, avoidance of 
people and places that reminded him of Vietnam, markedly 
diminished interest or participation in significant 
activities, feelings of detachment/estrangement from others 
and restricted range of affect.  He had difficulty 
falling/staying asleep, was hypervigillant and had 
exaggerated startle response.  He had no friends and stated 
he had no interest in being around others.

On examination, his affect was constricted and his mood was 
anxious and depressed.  His thought process was unremarkable; 
however, his thought content included suicidal ideation.  His 
judgment was normal.  He did not have hallucinations, 
inappropriate behavior or obsessive/ritualistic behavior.  He 
had good impulse control, no episodes of violence, no 
problems with activities of daily living and normal memory.

He had deficiencies in thinking (he expected danger and was 
always on guard), family relations (he was unable to 
emotionally connect), work (was tired a lot due to high level 
of anxiety and sleep disturbance) and mood (he had high level 
of anxiety and depression).  His diagnosed PTSD was confirmed 
and described as mild to moderate.  However, the veteran was 
assigned a GAF score of 50 and the examiner indicated that 
the veteran had reduced reliability and productivity due to 
his PTSD symptoms.  The examiner noted that the veteran did 
not have any social support, rather he was isolated.  The 
veteran's prognosis was poor.  

In an August 2006 VA Social and Industrial Survey, the 
veteran reported such PTSD symptoms as disturbed sleep and 
nightmares (approximately twice per week).  On mental 
examination, his affect was flat and his mood was reported as 
"not too bad."  The veteran admitted having feelings of 
guilt, hopelessness, depression and worthlessness.  He denied 
having hallucinations.  He did have occasional suicidal 
ideation; however, he had no intent or plan.  He had periods 
of disassociation.  His thoughts were logical, judgment and 
insight were intact for safety and self-care and his long-
term memory was better than his short-term memory.

He reported daily intrusive and distressing thoughts.  He had 
flashbacks once a week and when he was reminded of the war he 
felt depressed.  He avoided crowds, closed in spaces and 
people of Asian descent.  He was a loner and had no 
relationships.  He could not go into the woods.  He did not 
feel like he was a part of his community.  He described 
himself as dead inside and unable to love.  He did not have 
problems with irritability or outbursts of anger.  He had 
sporadic periods of concentration problems.  He had to sit 
with his back to the wall and disliked being approached from 
behind.  He was assigned a GAF score of 45.

In a January 2007 statement, the licensed clinical social 
worker reported the veteran's history of treatment for his 
PTSD.  The social worker noted that the veteran had PTSD 
symptoms such as nightmares, social withdrawal, not wanting 
people behind him, relationship problems, depression, 
intrusive thoughts, poor sleep, feelings of guilt, shame, 
inability to trust others, startle response and daily 
intrusive thoughts of Vietnam.  The veteran's diagnosed PTSD 
was confirmed and he was assigned a GAF score of 45.  
Additionally, it was noted that the veteran had poor 
interpersonal relationships and lack of social support 
system.  The veteran lived with his mother and had limited 
income.  At the personal hearing, he testified that he did 
not know what he would do without his mother's assistance and 
direction.

At the hearing he also reported that he had been found 
disabled by Social Security in 2002 due to his psychiatric 
and back problems.  Those records are not on file, but in 
view or the fact those records are outside the appeal period 
and 

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record and 
the doctrine of reasonable doubt, the Board finds the 
service-connected disability picture more nearly approximates 
that of occupational and social impairment, with deficiencies 
in most areas and difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships as contemplated by a 70 percent 
evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 
4.130.  In support thereof, the Board observes that the 
veteran is consistently described as a loner and noted to 
have poor interpersonal relationships and lack of social 
support.  Additionally, his GAF scores have consistently 
ranged between 45-50 which represents serious impairment in 
social and occupational functioning.  In this regard, the 
Board notes that while not dispositive, the GAF score may 
certainly be considered in evaluating the veteran's overall 
disability picture.  See 38 C.F.R. §§ 4.126 (2008). 

As the veteran is not shown to be experiencing total social 
and industrial inadaptability, an evaluation in excess of 70 
percent is not warranted.  The Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation (the 
veteran is retired), and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Overall, the evidence of record justifies the assignment of a 
70 percent evaluation for the service-connected PTSD and the 
veteran's appeal is allowed to this extent.  
 

ORDER

An initial schedular rating of 70 percent, but not higher for 
the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


